DETAILED ACTION
Claims 1-24 are presented for examination.
This office action is in response to submission of application on 16-MAY-2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14 and 17-23 objected to because of the following informalities:
Claims 1-12 are a non-transitory machine readable storage medium. Claims 13-24 are a method. Claims 1-12 and Claims 13-24 correspond, respectively in subject matter, however, Claims 14 and 17-23 are dependent on Claim 12.
For example, Claim 14 reads “The method for providing predictions using prediction models for predicting values of claim 12, the method further comprising the step of:”, however, Claim 12 is a non-transitory machine readable storage medium. If the claims are interpreted as submitted, the claims result in change of statutory class when it does not appear the intended purpose.
For instance, Claim 15 reads “The method for providing predictions using prediction models for predicting values of claim 13, the method further comprising the step of:” which appears to be the intended purpose.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 10, 16, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 4 and 16, the terms d1, dntmax, dm, cmi, tmax, and em renders the claims indefinite because the elements not defined by the claim or in the claims from which the claims depend, thereby rendering the scope of the claim(s) unascertainable. For purpose of examination, the variables are given the literal meaning of the letter and search is conducted for the identical representation of the equation.
Regarding Claims 5 and 17, the terms cpij, vpij, and vpij+1 renders the claims indefinite because the elements not defined by the claim or in the claims from which the claims depend, thereby rendering the scope of the claim(s) unascertainable. For 
Regarding Claims 10 and 22, the terms vp(tm+dm) and vptm renders the claims indefinite because the elements not defined by the claim or in the claims from which the claims depend, thereby rendering the scope of the claim(s) unascertainable. For purpose of examination, the variables are given the literal meaning of the letter and search is conducted for the identical representation of the equation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

instructions for determining whether the value for each of the plurality of entry identifiers has changed and a magnitude of the change; 


instructions for building a model for predicting a time-to-value change; 
In ¶[0065] of the specification, the prediction model is described as “…In some embodiments, the prediction model includes one or more of a Poisson process model, a Cox regression model, and/or other models…” . When the prediction model is a poisson process model or a cox regression model, the claim is reciting a known mathematical process.

instructions for building a model for predicting a future magnitude of change; 
In ¶[0017] of the specification, the predicting a future magnitude is done by “…In an embodiment of the present disclosure, the simulation using the model for predicting the time-to-value change and the model for predicting the future magnitude of change is a Monte Carlo simulation…” . The model solves for the future magnitude of change by performing a Monte Carlo simulation, a known mathematical process.

instructions for performing a simulation using the model for predicting the time-to-value change and the model for predicting the future magnitude of change, and 
Performing the different models described above (Poisson process, Cox Regression, and Monte Carlo) is merely performing a mathematical process.

instructions for outputting a confidence interval.
In ¶[0045] of the specification, the confidence interval output is described using the following components to generate a range “…In some embodiments, system 10 is configured to effectuate presentation of a descriptive statistic (e.g., mean, median, mode, standard deviation, kurtosis, skewness, and/or other statistics) and a confidence interval (e.g., a range of values) corresponding to the prediction. For example, based on the stability of placeholder values in the historical information, we are 95% confident that the true descriptive statistic is within a determined range of values…” Determining the descriptive statistics and solving for the confidence interval is performing a mathematical process. 

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
The claim recites additional elements of mere data gathering, specifically:
A non-transitory machine-readable storage medium for using prediction models for predicting values, the medium comprising: 
Reciting a non-transitory machine-readable storage medium is mere instructions to apply an exception.
MPEP §§ 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does 

instructions for receiving a plurality of entry identifiers; and instructions for receiving a value for each of the plurality of entry identifiers; 
The additional limitations of receiving entry identifiers and the associated value is insignificant extra-solution activity.
MPEP §§ 2106.05(g)(3) “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”
All cases require the input of the entry identifiers and values for solving of the mathematical processes found above in Step 2A-Prong 1. Further, the claim does not recite how the data is received or measured and could reasonably be data merely stored in a database.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more insignificant extra-solution activity and applying a general purpose computer.

The claim is ineligible.

Claim 2 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

instructions for defining an entry time, the entry time being a first time when at least one of the plurality of entry identifiers was received.
In ¶[0061] of the specification discusses the first entry time as merely determining the time an individual entry as part of a metric “In some embodiments, model generation component 28 is configured to determine a first entry time for an individual one of the one or more metrics in the historical information.”

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
The claim recites additional elements of mere data gathering, specifically:
The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 1, the medium further comprising: 

MPEP §§ 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than applying a general purpose computer.
The same analysis applies here in 2B, applying a general purpose computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

The claim is ineligible.

Claim 3 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?


instructions for defining a time to change, the time to change being a lag time between when at least one of the plurality of entry identifiers was received and when a change in the value for at least one of the plurality of entry identifiers was received.
The “time to change” is a mathematical calculation of the time received and the time of the value change, i.e. “time to change” = “time received” – “time changed”.
Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
The claim recites additional elements of mere data gathering, specifically:
The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 2, the medium further comprising: 
Reciting a non-transitory machine-readable storage medium is mere instructions to apply an exception.
MPEP §§ 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”

abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than applying a general purpose computer.
The same analysis applies here in 2B, applying a general purpose computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 4 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the time to change is definea as D = { d 1 , , d n t max } ##EQU00011## where d.sub.m=min(argmax.sub.ic.sub.mi, t.sub.max)-e.sub.m.
The claim explicitly recites an equation “d.sub.m=min(argmax.sub.ic.sub.mi, t.sub.max)-e.sub.m.”.

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?

The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 3, 
Reciting a non-transitory machine-readable storage medium is mere instructions to apply an exception.
MPEP §§ 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than applying a general purpose computer.
The same analysis applies here in 2B, applying a general purpose computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.


Claim 5 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the change, C.sup.i is determined by C i = { c p j i } ##EQU00012## where c p j i = { 1 if v p j i .noteq. v p j i + 1 0 else , ##EQU00013## where v is the value for each of the plurality of entry identifiers.
The claim explicitly recites an equation “C i = { c p j i } ##EQU00012## where c p j i = { 1 if v p j i .noteq. v p j i + 1 0”.

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
The claim recites additional elements of mere data gathering, specifically:
The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 1, 
Reciting a non-transitory machine-readable storage medium is mere instructions to apply an exception.
MPEP §§ 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does 

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than applying a general purpose computer.
The same analysis applies here in 2B, applying a general purpose computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 6 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the model for predicting a time-to-change model is a Poisson process model.
The claim explicitly recites the where the “model is a Poisson process model”. The “Poisson process” is a known mathematical process.

mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
The claim recites additional elements of mere data gathering, specifically:
The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 1, 
Reciting a non-transitory machine-readable storage medium is mere instructions to apply an exception.
MPEP §§ 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than applying a general purpose computer.
The same analysis applies here in 2B, applying a general purpose computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
ineligible.

Claim 7 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the model for predicting a time-to-change model is a Cox regression model.
The claim explicitly recites the where the “model is a Cox regression model”. The “Cox regression” is a known mathematical process.

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
The claim recites additional elements of mere data gathering, specifically:
The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 2, 
Reciting a non-transitory machine-readable storage medium is mere instructions to apply an exception.
MPEP §§ 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an 

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than applying a general purpose computer.
The same analysis applies here in 2B, applying a general purpose computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 8 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the model for predicting the time-to-change outputs a probability that the value for each of the plurality of entry identifiers will change.
In ¶[0067] of the specification the probability is a regression mode, which is a mathematical equation “In some embodiments, model generation component 28 is 

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
The claim recites additional elements of mere data gathering, specifically:
The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 1, 
Reciting a non-transitory machine-readable storage medium is mere instructions to apply an exception.
MPEP §§ 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”

abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than applying a general purpose computer.
The same analysis applies here in 2B, applying a general purpose computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 9 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the model for predicting the future magnitude of change is a first order statistic model of the magnitude of change.
In ¶[0066] of the specification the model is described a containing an equation for determining the future magnitude “…In some embodiments, model generation component 28 is configured such that the prediction models include, with respect to a latest updated placeholder value for at least one of the placeholder values, a second prediction model configured to generate a prediction related to a magnitude of a potential further revision to the latest updated placeholder value within a given time 

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
The claim recites additional elements of mere data gathering, specifically:
The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 1, 
Reciting a non-transitory machine-readable storage medium is mere instructions to apply an exception.
MPEP §§ 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”

abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than applying a general purpose computer.
The same analysis applies here in 2B, applying a general purpose computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.


Claim 10 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the magnitude of change, .DELTA.V is defined as .DELTA.V={v.sub.p(t.sub.m+d.sub.m)-v.sub.pt.sub.m} for each of the plurality of entry identifiers with c.sub.p=1 in any C.sup.i, where v is the value for each of the plurality of entry identifiers, c is the change and t is the time value.
The claim explicitly recites an explicit equation, .DELTA.V={v.sub.p(t.sub.m+d.sub.m)-v.sub.pt.sub.m}.

mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
The claim recites additional elements of mere data gathering, specifically:
The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 1, 
Reciting a non-transitory machine-readable storage medium is mere instructions to apply an exception.
MPEP §§ 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than applying a general purpose computer.
The same analysis applies here in 2B, applying a general purpose computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
ineligible.


Claim 11 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the simulation using the model for predicting the time-to-value change and the model for predicting the future magnitude of change is a Monte Carlo simulation.
The claim explicitly recites the where the “model for predicting the future magnitude of change is a Monte Carlo simulation”. The “Monte Carlo Simulation” is a known mathematical process.

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
The claim recites additional elements of mere data gathering, specifically:
The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 1, 
Reciting a non-transitory machine-readable storage medium is mere instructions to apply an exception.


The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than applying a general purpose computer.
The same analysis applies here in 2B, applying a general purpose computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

The claim is ineligible.


Claim 12 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the simulation changes the magnitude of change using the probability that the value for each of the plurality of entry identifiers will change and the magnitude of change.
In ¶[0058] of the specification the change is used to determine when a value is update, such as if magnitude changes, update value and magnitude “The one or more values likely to be subject to change may not be known in advance. By way of a non-limiting example, the historical information obtained at time 0 may include values corresponding to the one or more metrics. In this example, one or more values may be subject to change; however, a determination as to which values are subject to change, when the values change, and/or how much (e.g., magnitude) the values change may not be ascertained until one or more subsequent data sets have been obtained. In some embodiments, communications component 26 is configured to continuously obtain the historical information (e.g., on a periodic basis, in accordance with a schedule, or based on other automated triggers). For example, communications component 26 is configured to obtain patient health records every month. In some embodiments, communications component is configured to continuously obtain further updated placeholder values (e.g., on a periodic basis, in accordance with a schedule, or based on other automated triggers).” 

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?

The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 7, 
Reciting a non-transitory machine-readable storage medium is mere instructions to apply an exception.
MPEP §§ 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than applying a general purpose computer.
The same analysis applies here in 2B, applying a general purpose computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

The claim is ineligible.

Claim 13 (Statutory Category – Process)
(substantially similar to Claim 1): 
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

determining whether the value for each of the plurality of entry identifiers has changed and a magnitude of the change; 
Determining if the value and magnitude have changed for a corresponding entry is merely a comparison of values, i.e. is x(0) equal to x(1), and is reciting a mathematical process.

building a model for predicting a time-to-value change; 
In ¶[0065] of the specification, the prediction model is described as “…In some embodiments, the prediction model includes one or more of a Poisson process model, a Cox regression model, and/or other models…” . When the prediction model is a poisson process model or a cox regression model, the claim is reciting a known mathematical process.

building a model for predicting a future magnitude of change; 
In ¶[0017] of the specification, the predicting a future magnitude is done by “…In an embodiment of the present disclosure, the simulation using the model for predicting the time-to-value change and the model for predicting the future magnitude of change is 

performing a simulation using the model for predicting the time-to-value change and the model for predicting the future magnitude of change, and 
Performing the different models described above (Poisson process, Cox Regression, and Monte Carlo) is merely performing a mathematical process.

outputting a confidence interval.
In ¶[0045] of the specification, the confidence interval output is described using the following components to generate a range “…In some embodiments, system 10 is configured to effectuate presentation of a descriptive statistic (e.g., mean, median, mode, standard deviation, kurtosis, skewness, and/or other statistics) and a confidence interval (e.g., a range of values) corresponding to the prediction. For example, based on the stability of placeholder values in the historical information, we are 95% confident that the true descriptive statistic is within a determined range of values…” Determining the descriptive statistics and solving for the confidence interval is performing a mathematical process. 

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
The claim recites additional elements of mere data gathering, specifically:

receiving a plurality of entry identifiers; and receiving a value for each of the plurality of entry identifiers; 
The additional limitations of receiving entry identifiers and the associated value is insignificant extra-solution activity.
MPEP §§ 2106.05(g)(3) “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”
All cases require the input of the entry identifiers and values for solving of the mathematical processes found above in Step 2A-Prong 1. Further, the claim does not recite how the data is received or measured and could reasonably be data merely stored in a database.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.
The same analysis applies here in 2B, insignificant extra-solution activity applying a general purpose computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 14 (Statutory Category – Process)
(substantially similar to Claim 2): 
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

defining an entry time, the entry time being a first time when at least one of the plurality of entry identifiers was received.
In ¶[0061] of the specification discusses the first entry time as merely determining the time an individual entry as part of a metric “In some embodiments, model generation component 28 is configured to determine a first entry time for an individual one of the one or more metrics in the historical information.”

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
No, the claim recites no additional elements. Therefore, no meaningful limits are imposed on practicing the abstract idea.
All elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided.
The same analysis applies here in 2B, as no additional elements are applied, the judicial exception is not integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 15 (Statutory Category – Process)
(substantially similar to Claim 3)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

defining a time to change, the time to change being a lag time between when at least one of the plurality of entry identifiers was received and when a change in the value for at least one of the plurality of entry identifiers was received.
The “time to change” is a mathematical calculation of the time received and the time of the value change, i.e. “time to change” = “time received” – “time changed”.
Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?

All elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided.
The same analysis applies here in 2B, as no additional elements are applied, the judicial exception is not integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 16 (Statutory Category – Process)
(substantially similar to Claim 4)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the time to change is defined as D = { d 1 , , d n t max } ##EQU00014## where d.sub.m=min(argmax.sub.ic.sub.mi, t.sub.max)-e.sub.m.


Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
No, the claim recites no additional elements. Therefore, no meaningful limits are imposed on practicing the abstract idea.
All elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided.
The same analysis applies here in 2B, as no additional elements are applied, the judicial exception is not integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 17 (Statutory Category – Process)
(substantially similar to Claim 5)
Step 2A – Prong 1: Judicial Exception Recited?


wherein the change, C.sup.i is determined by C i = { c p j i } ##EQU00015## where c p j i = { 1 if v p j i .noteq. v p j i + 1 0 else , ##EQU00016## where v is the value for each of the plurality of entry identifiers.
The claim explicitly recites an equation “C i = { c p j i } ##EQU00012## where c p j i = { 1 if v p j i .noteq. v p j i + 1 0”.

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
No, the claim recites no additional elements. Therefore, no meaningful limits are imposed on practicing the abstract idea.
All elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided.

The claim is ineligible.

Claim 18 (Statutory Category – Process)
(substantially similar to Claim 6)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the model for predicting a time-to-change model is a Poisson process model.
The claim explicitly recites the where the “model is a Poisson process model”. The “Poisson process” is a known mathematical process.

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
No, the claim recites no additional elements. Therefore, no meaningful limits are imposed on practicing the abstract idea.
All elements have been considered both individually and as an ordered combination in the significantly more consideration.
abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided.
The same analysis applies here in 2B, as no additional elements are applied, the judicial exception is not integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 19 (Statutory Category – Process)
 (substantially similar to Claim 7)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the model for predicting a time-to-change model is a Cox regression model.
The claim explicitly recites the where the “model is a Cox regression model”. The “Cox regression” is a known mathematical process.
Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?

All elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided.
The same analysis applies here in 2B, as no additional elements are applied, the judicial exception is not integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 20 (Statutory Category – Process)
(substantially similar to Claim 8)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the model for predicting the time-to-change outputs a probability that the value for each of the plurality of entry identifiers will change.


Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
No, the claim recites no additional elements. Therefore, no meaningful limits are imposed on practicing the abstract idea.
All elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided.

The claim is ineligible.

Claim 21 (Statutory Category – Process)
(substantially similar to Claim 9)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the model for predicting the future magnitude of change is a first order statistic model of the magnitude of change.
In ¶[0066] of the specification the model is described a containing an equation for determining the future magnitude “…In some embodiments, model generation component 28 is configured such that the prediction models include, with respect to a latest updated placeholder value for at least one of the placeholder values, a second prediction model configured to generate a prediction related to a magnitude of a potential further revision to the latest updated placeholder value within a given time window. For example, let .DELTA.V={v.sub.p(t.sub.m+d.sub.m)-v.sub.pt.sub.m} be a set of magnitudes of the change in value in case a change happens. In this example .DELTA.V may be defined for all p with c.sub.p=1 in any C.sup.i. In some embodiments, the prediction model includes one or more of a first order statistic (e.g., a mean or a 

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
No, the claim recites no additional elements. Therefore, no meaningful limits are imposed on practicing the abstract idea.
All elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided.
The same analysis applies here in 2B, as no additional elements are applied, the judicial exception is not integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 22 (Statutory Category – Process)
(substantially similar to Claim 10)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the future magnitude of change, .DELTA.V is defined as .DELTA.V={v.sub.p(t.sub.m+d.sub.m)-v.sub.pt.sub.m} for each of the plurality of entry identifiers with c.sub.p=1 in any C.sup.i, where v is the value for each of the plurality of entry identifiers, c is the change and t is the time value.
The claim explicitly recites an explicit equation, .DELTA.V={v.sub.p(t.sub.m+d.sub.m)-v.sub.pt.sub.m}.

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
No, the claim recites no additional elements. Therefore, no meaningful limits are imposed on practicing the abstract idea.
All elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided.

The claim is ineligible.

Claim 23 (Statutory Category – Process)
(substantially similar to Claim 11)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the simulation using the model for predicting the time-to-value change and the model for predicting the future magnitude of change is a Monte Carlo simulation.
The claim explicitly recites the where the “model for predicting the future magnitude of change is a Monte Carlo simulation”. The “Monte Carlo Simulation” is a known mathematical process.

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
No, the claim recites no additional elements. Therefore, no meaningful limits are imposed on practicing the abstract idea.

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided.
The same analysis applies here in 2B, as no additional elements are applied, the judicial exception is not integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 24 (Statutory Category – Process)
(substantially similar to Claim 12)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the simulation changes the magnitude of change using the a probability that the value for each of the plurality of entry identifiers will change and the magnitude of change.
In ¶[0058] of the specification the change is used to determine when a value is update, such as if magnitude changes, update value and magnitude “The one or more values likely to be subject to change may not be known in advance. By way of a non-limiting example, the historical information obtained at time 0 may include values corresponding to the one or more metrics. In this example, one or more values may be subject to change; however, a determination as to which values are subject to change, when the values change, and/or how much (e.g., magnitude) the values change may not be ascertained until one or more subsequent data sets have been obtained. In some embodiments, communications component 26 is configured to continuously obtain the historical information (e.g., on a periodic basis, in accordance with a schedule, or based on other automated triggers). For example, communications component 26 is configured to obtain patient health records every month. In some embodiments, communications component is configured to continuously obtain further updated placeholder values (e.g., on a periodic basis, in accordance with a schedule, or based on other automated triggers).” 

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
No, the claim recites no additional elements. Therefore, no meaningful limits are imposed on practicing the abstract idea.
All elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided.
The same analysis applies here in 2B, as no additional elements are applied, the judicial exception is not integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6-9, 11-15, 18-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over 
Avanzi et al., “A micro-level claim count model with over dispersion and reporting delays” (hereinafter ‘Avanzi’) in view of
GUlAHI, “A PROBABILISTIC MODEL FOR IBNR CLAIMS” (hereinafter ‘GUlAHI’).

Regarding Claim 1: A non-transitory machine-readable storage medium for using prediction models for predicting values, the medium comprising: 
Avanzi teaches instructions for receiving a plurality of entry identifiers; (Pg. 13 right col section “Appendix C. The AUSI dataset” Avanzi teaches a policy file, i.e. entry with associated header information, i.e. entry identifiers  “…A policy file, containing details of each policy underwritten during the investigation period, e.g. dates of inception and expiry, sum insured, etc.; A claim header file, containing static information on each claim notified during the investigation period, e.g. dates of claim occurrence and notification, finalisation date (if finalised), claim state, etc.; A claim transaction file, containing details of each claim transaction occurring during the investigation period, e.g. transaction date, type of transaction (claim payment or case estimate adjustment), amount of transaction, payment type (e.g. peril or head of damage under which payment is made), claim status (open/closed) after the transaction, etc…”)
Avanzi teaches instructions for receiving a value for each of the plurality of entry identifiers; (Pg. 13 right col ¶4 Avanzi teaches to use the values associated with the claims in a period where each claim is an entry “…One may also want to use other combinations of moments, for example, one could consider higher moments. Since we do not observe N, we choose to use the observed claims counts, NR, to approximate the ultimate claims counts, N. There are two conditions to ensure a satisfactory level of approximation. Firstly, one should choose a subset of the data where the exposure is relatively constant. Therefore the homogeneity assumption implied by moment matching can be tolerated. Secondly, one should exclude the observations where the accident periods are close to the end of observations. This is to ensure that the proportion of unreported claims in the ultimate claims is not material. The length of observation period to be excluded depends on the reporting delay distribution. In practice, one can choose to exclude only a small portion of data if the observed reporting delays tend to be small…”)
Avanzi teaches instructions for building a model for predicting a time-to-value change; (Pg. 7 left col ¶2 Avanzi teaches for model calibration based on the delay period, i.e. time-to-value “…For consistency, in model calibration, one should take care in the preparation of the reporting delay data such that all the small delays (given the subjective choice of u) are merged into the first reporting delay period…”)
Avanzi teaches instructions for building a model for predicting a future magnitude of change; (Pg. 3 left col ¶3 Avanzi teaches a model for scaling the likelihood and magnitude “…We extend Model 2.1.2 by using Model 2.2.1. Here we assume that the exposure scales the whole intensity process. For example, suppose that all the policyholders of a housing and contents insurance product live in the same area, and hence experience the same conditions that drive the likelihood of insurance claims. An increasing number of policyholders of that particular kind will simply scale up the magnitude of the likelihood of claims…”)
Avanzi teaches instructions for performing a simulation using the model for predicting the time-to-value change and (Pg. 6 right col ¶1 Avanzi teaches the model determining the delays in the reporting period, i.e. time-to-value “…The index i refers to an accident period and m refers to the number of ultimate claims. The term A(m,Mi; k) is the likelihood of having a number m of ultimate claims from accident period i. The term B(i,m)C(i,m; β) is the likelihood of a multinomial distribution, which allocates the count of ultimate claims into each reporting delay period. Here B(i,m) calculates the number of combinations of the order of the reporting delays in each reporting period; and C(i,m; β) calculates the probability of a particular order of reporting delays (where there is a reporting bin for unreported claims)…”)
Avanzi teaches the model for predicting the future magnitude of change, and (Table 6 and Pg. 9 left col ¶4 Avanzi teaches determining the expected values of the future IBNR, i.e. future magnitude “…Furthermore, this also enables us to predict the counts of IBNR claims; see Section 3.6. In Table 6, we display the lower-left corner of the quarterly count triangle. The upper triangle corresponds to observed data and the lower one corresponds to the expected values of the future IBNR counts…”)

    PNG
    media_image1.png
    372
    1367
    media_image1.png
    Greyscale


Avanzi does not appear to explicitly disclose
instructions for determining whether the value for each of the plurality of entry identifiers has changed and a magnitude of the change; 
instructions for outputting a confidence interval.

However, GUlAHI teaches instructions for determining whether the value for each of the plurality of entry identifiers has changed and a magnitude of the change; (Pg. 99 last ¶ - 100 ¶1 GUlAHI teaches determining the change to the input and the percent value of the change, i.e. magnitude “…IBNR, or more precisely, expected value of IBNR, can be calculated according to equation (7) in Section 2. Each IBNR computation requires an input scenario, that is, a specification of expected number of claims, mean severity, and report lag distribution for each accident period included in the experience period. In this example, we consider one input specification and refer to it as “Scenario A.” We then investigate the effect of change(s) in input parameters relative to Scenario A on the value of IBNR. These investigations will show the sensitivity of IBNR value to changes in input parameters. In Table A, several deviations from Scenario A’s input specifications are considered. In each case, a percentage change in IBNR value has been computed…”)
GUlAHI teaches instructions for outputting a confidence interval (Pg. 99 ¶2 GUlAHI teaches determining the confidence interval “…Expressions for the mean and variance of IBNR have been given; now a crude IBNR confidence interval may be computed by using the Chebyshev inequality…”)
Avanzi and GUlAHI are analogous art because they are from the same field of endeavor, of determining probabilistic models for insurance claims that have been incurred but not reported (IBNR).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the instructions for performing a simulation using the model for predicting the time-to-value change and the model for predicting the future magnitude of change as disclosed by Avanzi by instructions for determining whether the value for each of the plurality of entry identifiers has changed and a magnitude of the change and instructions for outputting a confidence interval as disclosed by GUlAHI.
One of ordinary skill in the art would have been motivated to make this modification in order to accommodate not being able to determine the true value correctly and having an error band as discussed by GUIAHI on pg. 94 “…Statistical theory would guarantee that such estimators will be “about” the true parameter value or will “converge” to the true parameter value for large sample sizes (large volume of data). Even when adjusted for the volume of business or other pertinent facts, methods based on runoff procedures are not “on the average” guaranteed to cstimatc the true IBNR value. Similarly, procedures based on age-to-age factors, even when these factors are trended, cannot be relied on to estimate the true IBNR value correctly. Runoff procedures and procedures related to age-to-age factors may have an intuitive appeal for calculating IBNR. But there is no proof, at least to the extent of the author’s knowledge, that these computational methods have desirable properties such as being unbiased and/or consistent….”

Regarding Claim 2: Avanzi and GUlAHI teach The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 1, the medium further comprising: 
Avanzi teaches instructions for defining an entry time, the entry time being a first time when at least one of the plurality of entry identifiers was received. (Pg. 4 left col ¶5 Avanzi teaches the model containing the accident date, i.e. first time “…Modelling the distribution of the reporting delay between the occurrence date (also called ‘accident date’) and (subsequent) reporting date of an insured event is essential in the insurance context…”)

Regarding Claim 3: Avanzi and GUlAHI teach The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 2, the medium further comprising: 
Avanzi teaches instructions for defining a time to change, the time to change being a lag time between when at least one of the plurality of entry identifiers was (Pg. 4 right col ¶2 Avanzi teaches modeling the delay, i.e. lag time, in relation to a threshold, i.e. change in value “…Model assumption 2.3.1 assumes that there is a mass of probability α at 0 corresponding to delays of up to u units of time (e.g., days or weeks). The (conditional) distribution of delays (given they exceed threshold u) is modelled separately according to FY. In practice, the choice of u will depend on the characteristics of the data. Moreover, one should consider the horizon of forecasting in choosing the value of u since one does not model in detail the distribution between [0, u]. For example, if the forecasting is over a one-year horizon, then a threshold u of 30 days may be adequate. On the contrary, if the forecasting is over a one-quarter horizon, a shorter term threshold may be required…”)

Regarding Claim 6: Avanzi and GUlAHI teach The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 1, 
Avanzi teaches wherein the model for predicting a time-to-change model is a Poisson process model. (Pg. 2 left col ¶1 Avanzi teaches the Poisson process “…have focused on the issue of modelling the claims arrival with a Poisson process as well as the reporting delay distribution…”)

Regarding Claim 7: Avanzi and GUlAHI teach The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 2, 
Avanzi teaches wherein the model for predicting a time-to-change model is a Cox regression model. (Pg. 11 right col ¶2 Avanzi teaches the Cox regression “…In conclusion, our filtering results suggest that our shot noise Cox model is adequate for the modelling of the data set we consider. The model allows for an easy prediction of the IBNR counts…”)

Regarding Claim 8: Avanzi and GUlAHI teach The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 1, 
Avanzi teaches wherein the model for predicting the time-to-change outputs a probability that the value for each of the plurality of entry identifiers will change. (Pg. 6 right col ¶1 Avanzi teaches the probability of the arrival of the value for a period of time “…In calculating the probability of the reporting delay, we assume that the arrival time is the middle of the arrival period. For an unreported claim that arrives from the ith accident period, the likelihood of its reporting delay is approximated by being at least (L-i+0.5)Δ, where the arrival time is approximated to be at the middle of the accident period…”)

Regarding Claim 9: Avanzi and GUlAHI teach The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 1, 
Avanzi teaches wherein the model for predicting the future magnitude of change is a first order statistic model of the magnitude of change. (In ¶[0066] of the specification, first order statistic model includes mean or medium. Pg. 5 left col ¶3 Avanzi teaches the mean and variance determination “…The first method is based on moment matching. One can derive the theoretical mean, variance and auto-covariance at lag h (where h ∈ {1, 2 . . .}) for N based on Eqs. (2.3)–(2.5). By matching 3 empirical moments and the corresponding theoretical moments, one can obtain initial guesses of the parameters. Denote by m1, m2 and m3 the empirical mean, variance and auto-correlation at lag h and ρ0, η0 and k0 the initial guesses…”)

Regarding Claim 11: Avanzi and GUlAHI teach The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 1, 

    PNG
    media_image2.png
    468
    624
    media_image2.png
    Greyscale
Avanzi teaches wherein the simulation using the model for predicting the time-to-value change and the model for predicting the future magnitude of change is a Monte Carlo simulation. (Fig. 2 and pg. 9 left col ¶2 Avanzi teaches the use of a monte carlo simulation (MCEM) the intensity results show the magnitude “…Given the initial estimates, we use a two-step MCEM algorithm to update the parameters. In the first step, we fix the reporting delay parameters and only update the shot noise parameters. Since the reporting delay parameters are not updated, one can use the conditional likelihood function in (3.20); see Section 3.5. Then we update all parameters simultaneously with a full MCEM–RJMCMC algorithm with conditional likelihood in (3.16). We consider 70,000 RJMCMC simulations in each iteration. The first half is used as the ‘‘burn-in’’ period and 100 simulations of the second half are used in the M step. Fig. 2 shows that the estimated integrated process (grey dots) follows closely to the simulated one (dark dots)…”)

Regarding Claim 12: Avanzi and GUlAHI teach The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 7, 
Avanzi teaches wherein the simulation changes the magnitude of change using the probability that the value for each of the plurality of entry identifiers will change and the magnitude of change. (Pg. 3 left col ¶1 Avanzi teaches modeling different changes in the claim intensity, i.e. magnitude “…A possible interpretation of the shot is an external economic and environmental event which causes a sudden increase in claim intensity (e.g., rainy weather). The frequency of these shots reflects how often the external events occur while the sizes of these shot reflect the impact of the events on claim intensity (that is, the likelihood of a claim occurring). As time progresses, the event will have a diminished impact on claim intensity, as shown by the exponential decay of the claim intensity from the shot. In the following, we present an example of the shot noise process with exponentially distributed sizes…”)

Regarding Claim 13 (substantially similar to Claim 1): A method for providing predictions using prediction models for predicting values, the method comprising the steps of: 
Avanzi teaches receiving a plurality of entry identifiers; (Pg. 13 right col section “Appendix C. The AUSI dataset” Avanzi teaches a policy file, i.e. entry with associated header information, i.e. entry identifiers  “…A policy file, containing details of each policy underwritten during the investigation period, e.g. dates of inception and expiry, sum insured, etc.; A claim header file, containing static information on each claim notified during the investigation period, e.g. dates of claim occurrence and notification, finalisation date (if finalised), claim state, etc.; A claim transaction file, containing details of each claim transaction occurring during the investigation period, e.g. transaction date, type of transaction (claim payment or case estimate adjustment), amount of transaction, payment type (e.g. peril or head of damage under which payment is made), claim status (open/closed) after the transaction, etc…”)
Avanzi teaches receiving a value for each of the plurality of entry identifiers; (Pg. 13 right col ¶4 Avanzi teaches to use the values associated with the claims in a period where each claim is an entry “…One may also want to use other combinations of moments, for example, one could consider higher moments. Since we do not observe N, we choose to use the observed claims counts, NR, to approximate the ultimate claims counts, N. There are two conditions to ensure a satisfactory level of approximation. Firstly, one should choose a subset of the data where the exposure is relatively constant. Therefore the homogeneity assumption implied by moment matching can be tolerated. Secondly, one should exclude the observations where the accident periods are close to the end of observations. This is to ensure that the proportion of unreported claims in the ultimate claims is not material. The length of observation period to be excluded depends on the reporting delay distribution. In practice, one can choose to exclude only a small portion of data if the observed reporting delays tend to be small…”)
Avanzi teaches building a model for predicting a time-to-value change; (Pg. 7 left col ¶2 Avanzi teaches for model calibration based on the delay period, i.e. time-to-value “…For consistency, in model calibration, one should take care in the preparation of the reporting delay data such that all the small delays (given the subjective choice of u) are merged into the first reporting delay period…”)
Avanzi teaches building a model for predicting a future magnitude of change; (Pg. 3 left col ¶3 Avanzi teaches a model for scaling the likelihood and magnitude “…We extend Model 2.1.2 by using Model 2.2.1. Here we assume that the exposure scales the whole intensity process. For example, suppose that all the policyholders of a housing and contents insurance product live in the same area, and hence experience the same conditions that drive the likelihood of insurance claims. An increasing number of policyholders of that particular kind will simply scale up the magnitude of the likelihood of claims…”)
Avanzi teaches performing a simulation using the model for predicting the time-to-value change and (Pg. 6 right col ¶1 Avanzi teaches the model determining the delays in the reporting period, i.e. time-to-value “…The index i refers to an accident period and m refers to the number of ultimate claims. The term A(m,Mi; k) is the likelihood of having a number m of ultimate claims from accident period i. The term B(i,m)C(i,m; β) is the likelihood of a multinomial distribution, which allocates the count of ultimate claims into each reporting delay period. Here B(i,m) calculates the number of combinations of the order of the reporting delays in each reporting period; and C(i,m; β) calculates the probability of a particular order of reporting delays (where there is a reporting bin for unreported claims)…”)
Avanzi teaches the model for predicting the future magnitude of change, and (Table 6 [shown above in Claim 1] and Pg. 9 left col ¶4 Avanzi teaches determining the expected values of the future IBNR, i.e. future magnitude “…Furthermore, this also enables us to predict the counts of IBNR claims; see Section 3.6. In Table 6, we display the lower-left corner of the quarterly count triangle. The upper triangle corresponds to observed data and the lower one corresponds to the expected values of the future IBNR counts…”)


Avanzi does not appear to explicitly disclose
determining whether the value for each of the plurality of entry identifiers has changed and a magnitude of the change; 
outputting a confidence interval.

However, GUlAHI teaches determining whether the value for each of the plurality of entry identifiers has changed and a magnitude of the change (Pg. 99 last ¶ - 100 ¶1 GUlAHI teaches determining the change to the input and the percent value of the change, i.e. magnitude “…IBNR, or more precisely, expected value of IBNR, can be calculated according to equation (7) in Section 2. Each IBNR computation requires an input scenario, that is, a specification of expected number of claims, mean severity, and report lag distribution for each accident period included in the experience period. In this example, we consider one input specification and refer to it as “Scenario A.” We then investigate the effect of change(s) in input parameters relative to Scenario A on the value of IBNR. These investigations will show the sensitivity of IBNR value to changes in input parameters. In Table A, several deviations from Scenario A’s input specifications are considered. In each case, a percentage change in IBNR value has been computed…”)
GUlAHI teaches outputting a confidence interval (Pg. 99 ¶2 GUlAHI teaches determining the confidence interval “…Expressions for the mean and variance of IBNR have been given; now a crude IBNR confidence interval may be computed by using the Chebyshev inequality…”)
Avanzi and GUlAHI are analogous art because they are from the same field of endeavor, of determining probabilistic models for insurance claims that have been incurred but not reported (IBNR).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the performing a simulation using the model for predicting the time-to-value change and performing a simulation using the model for predicting the time-to-value change as disclosed by Avanzi by determining whether the value for each of the plurality of entry identifiers has changed and a magnitude of the change and outputting a confidence interval as disclosed by GUlAHI.
One of ordinary skill in the art would have been motivated to make this modification in order to accommodate not being able to determine the true value correctly and having an error band as discussed by GUIAHI on pg. 94 “…Statistical theory would guarantee that such estimators will be “about” the true parameter value or will “converge” to the true parameter value for large sample sizes (large volume of data). Even when adjusted for the volume of business or other pertinent facts, methods based on runoff procedures are not “on the average” guaranteed to cstimatc the true IBNR value. Similarly, procedures based on age-to-age factors, even when these factors are trended, cannot be relied on to estimate the true IBNR value correctly. Runoff procedures and procedures related to age-to-age factors may have an intuitive appeal for calculating IBNR. But there is no proof, at least to the extent of the author’s knowledge, that these computational methods have desirable properties such as being unbiased and/or consistent….”

Regarding Claim 14 (substantially similar to Claim 2): Avanzi and GUlAHI teach The method for providing predictions using prediction models for predicting values of claim 13, the method further comprising the step of: 
Avanzi teaches defining an entry time, the entry time being a first time when at least one of the plurality of entry identifiers was received. (Pg. 4 left col ¶5 Avanzi teaches the model containing the accident date, i.e. first time “…Modelling the distribution of the reporting delay between the occurrence date (also called ‘accident date’) and (subsequent) reporting date of an insured event is essential in the insurance context…”)

Regarding Claim 15 (substantially similar to Claim 3): Avanzi and GUlAHI teach The method for providing predictions using prediction models for predicting values of claim 13, the method further comprising the step of: 
Avanzi teaches defining a time to change, the time to change being a lag time between when at least one of the plurality of entry identifiers was received and when a change in the value for at least one of the plurality of entry identifiers was received. (Pg. 4 right col ¶2 Avanzi teaches modeling the delay, i.e. lag time, in relation to a threshold, i.e. change in value “…Model assumption 2.3.1 assumes that there is a mass of probability α at 0 corresponding to delays of up to u units of time (e.g., days or weeks). The (conditional) distribution of delays (given they exceed threshold u) is modelled separately according to FY. In practice, the choice of u will depend on the characteristics of the data. Moreover, one should consider the horizon of forecasting in choosing the value of u since one does not model in detail the distribution between [0, u]. For example, if the forecasting is over a one-year horizon, then a threshold u of 30 days may be adequate. On the contrary, if the forecasting is over a one-quarter horizon, a shorter term threshold may be required…”)

Regarding Claim 18 (substantially similar to Claim 6): Avanzi and GUlAHI teach The method for providing predictions using prediction models for predicting values of claim 13, 
Avanzi teaches wherein the model for predicting a time-to-change model is a Poisson process model. (Pg. 2 left col ¶1 Avanzi teaches the Poisson process “…have focused on the issue of modelling the claims arrival with a Poisson process as well as the reporting delay distribution…”)

Regarding Claim 19 (substantially similar to Claim 7): Avanzi and GUlAHI teach The method for providing predictions using prediction models for predicting values of claim 13, 
Avanzi teaches wherein the model for predicting a time-to-change model is a Cox regression model. (Pg. 11 right col ¶2 Avanzi teaches the Cox regression “…In conclusion, our filtering results suggest that our shot noise Cox model is adequate for the modelling of the data set we consider. The model allows for an easy prediction of the IBNR counts…”)

Regarding Claim 20 (substantially similar to Claim 8): Avanzi and GUlAHI teach The method for providing predictions using prediction models for predicting values of claim 13, 
Avanzi teaches wherein the model for predicting the time-to-change outputs a probability that the value for each of the plurality of entry identifiers will change. (Pg. 6 right col ¶1 Avanzi teaches the probability of the arrival of the value for a period of time “…In calculating the probability of the reporting delay, we assume that the arrival time is the middle of the arrival period. For an unreported claim that arrives from the ith accident period, the likelihood of its reporting delay is approximated by being at least (L-i+0.5)Δ, where the arrival time is approximated to be at the middle of the accident period…”)

Regarding Claim 21 (substantially similar to Claim 9): Avanzi and GUlAHI teach The method for providing predictions using prediction models for predicting values of claim 13, 
Avanzi teaches wherein the model for predicting the future magnitude of change is a first order statistic model of the magnitude of change. (In ¶[0066] of the specification, first order statistic model includes mean or medium. Pg. 5 left col ¶3 Avanzi teaches the mean and variance determination “…The first method is based on moment matching. One can derive the theoretical mean, variance and auto-covariance at lag h (where h ∈ {1, 2, . . .}) for N based on Eqs. (2.3)–(2.5). By matching 3 empirical moments and the corresponding theoretical moments, one can obtain initial guesses of the parameters. Denote by m1, m2 and m3 the empirical mean, variance and auto-correlation at lag h and ρ0, η0 and k0 the initial guesses…”)

Regarding Claim 23 (substantially similar to Claim 11): Avanzi and GUlAHI teach The method for providing predictions using prediction models for predicting values of claim 13, 
Avanzi teaches wherein the simulation using the model for predicting the time-to-value change and the model for predicting the future magnitude of change is a Monte Carlo simulation. (Fig. 2 [shown in Claim 11] and pg. 9 left col ¶2 Avanzi teaches the use of a monte carlo simulation (MCEM) the intensity results show the magnitude “…Given the initial estimates, we use a two-step MCEM algorithm to update the parameters. In the first step, we fix the reporting delay parameters and only update the shot noise parameters. Since the reporting delay parameters are not updated, one can use the conditional likelihood function in (3.20); see Section 3.5. Then we update all parameters simultaneously with a full MCEM–RJMCMC algorithm with conditional likelihood in (3.16). We consider 70,000 RJMCMC simulations in each iteration. The first half is used as the ‘‘burn-in’’ period and 100 simulations of the second half are used in the M step. Fig. 2 shows that the estimated integrated process (grey dots) follows closely to the simulated one (dark dots)…”)

Regarding Claim 24 (substantially similar to Claim 12): Avanzi and GUlAHI teach The method for providing predictions using prediction models for predicting values of claim 19, 
Avanzi teaches wherein the simulation changes the magnitude of change using the a probability that the value for each of the plurality of entry identifiers will change and the magnitude of change. (Pg. 3 left col ¶1 Avanzi teaches modeling different changes in the claim intensity, i.e. magnitude “…A possible interpretation of the shot is an external economic and environmental event which causes a sudden increase in claim intensity (e.g., rainy weather). The frequency of these shots reflects how often the external events occur while the sizes of these shot reflect the impact of the events on claim intensity (that is, the likelihood of a claim occurring). As time progresses, the event will have a diminished impact on claim intensity, as shown by the exponential decay of the claim intensity from the shot. In the following, we present an example of the shot noise process with exponentially distributed sizes…”)

Allowable Subject Matter
Claims 4 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101  set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Avanzi teaches a method for determining the liabilities of insurance dependent on the IBNR claims (abstract). GUIAHI teaches a method for determining a model of the IBNR (abstract).

However, this reference or any reference of record or combination of references, do not disclose or suggest, the whole equation as set forth in Claims 4 and 16, specifically

wherein the time to change is defined as D = { d 1 , , d n t max } ##EQU00014## where d.sub.m=min(argmax.sub.ic.sub.mi, t.sub.max)-e.sub.m.

In combination with the remaining features and elements of the claims from which they depend.

Claims 5 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101  set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the whole equation as set forth in Claims 5 and 17, specifically

wherein the change, C.sup.i is determined by C i = { c p j i } ##EQU00015## where c p j i = { 1 if v p j i .noteq. v p j i + 1 0 else , ##EQU00016## where v is the value for each of the plurality of entry identifiers.

In combination with the remaining features and elements of the claims from which they depend.

Claims 10 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101  set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the whole equation as set forth in Claims 10 and 22, specifically

wherein the future magnitude of change, .DELTA.V is defined as .DELTA.V={v.sub.p(t.sub.m+d.sub.m)-v.sub.pt.sub.m} for each of the plurality of entry identifiers with c.sub.p=1 in any C.sup.i, where v is the value for each of the plurality of entry identifiers, c is the change and t is the time value.

In combination with the remaining features and elements of the claims from which they depend.

Conclusion
Claim 1-24 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

LAWLESS, “Adjustments for reporting delays and the prediction of occurred but not reported events” teaches a method related to the confidence of the values related to insurance claims not yet reported (abstract) which is similar to ¶[0047] of the specification.
Patterson et al., U.S. Patent Application Publication 2013/0325195 A1 teaches a method using a delay function in a predetermined period of time ¶[0058] similar to the lag of ¶[0021] in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/J.E.J./Examiner, Art Unit 2127                                                                                                                                                                                             
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127